Citation Nr: 1626350	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  03-25 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from December 1958 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2002 rating decision by the VA RO in Nashville, Tennessee, which denied claims of service connection for degenerative disease of the lumbar spine and entitlement to TDIU. 

In August 2003, the Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record. 

In July 2005, the Veteran appeared and offered testimony at a hearing before a Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.  

In September 2005, the Board remanded the case to the RO for further evidentiary development.  In an April 2008 decision, the Board denied the Veteran's claim for service connection for degenerative disease of the lumbar spine and the claim for entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the parties to the appeal submitted a joint motion to vacate the Board decision and to remand for readjudication.  By a June 2009 Order, the Court granted the parties' motion. 

In February 2010, the Board remanded the case to the RO for further evidentiary development.  In a September 2011 decision, the Board again denied the Veteran's claims of entitlement to service connection for degenerative disease of the lumbar spine and entitlement to TDIU.  The Veteran again appealed the Board's decision to the Court.  In March 2013, the Court issued a memorandum decision, which vacated the Board's 2011 decision and remanded the matter to the Board for further action.

In April 2014 the Board granted the claim for entitlement to service connection for degenerative disease of the lumbar spine, and remanded the claim for entitlement to TDIU for additional development.

In correspondence dated in April 2016, the Veteran was informed that the Veterans Law Judge who conducted the July 2005 hearing was no longer employed by the Board.  The letter also informed the Veteran of his option for another Board hearing.  He also was told that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing.  The Veteran has not responded to the letter.  The Board will accordingly proceed with adjudication of the appeal as though the request for hearing had been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran is currently service connected for degenerative disc disease of the lumbar spine, rated as 20 percent disabling; degenerative arthritis of the right shoulder, rated as 30 percent disabling, and a right shoulder residual scar, rated as noncompensably disabling.  The combined disability rating during the entire appeal has not exceeded 40 percent.


CONCLUSIONS OF LAW

The criteria for a schedular TDIU under 38 C.F.R. § 4.16(a) are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a) is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)). 

Similarly, given that there is no additional information or evidence that could be obtained to substantiate the claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a), any error by the AOJ in substantially complying with the Board's prior remands is harmless error, and it would not be prejudicial to the Veteran to proceed with adjudication of this matter.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected lumbar spine and right shoulder disabilities.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2015).  If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2015). 

Service connection is currently in effect for degenerative disc disease of the lumbar spine, rated as 20 percent disabling effective March 13, 2001; degenerative arthritis of the right shoulder, rated as 20 percent disabling effective March 13, 2001, and as 30 percent disabling effective April 21, 2004, and; a right shoulder residual scar, rated as noncompensably disabling effective May 9, 1984.  The total combined rating during the entire appeal period is 40 percent or less.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a), a TDIU under 38 C.F.R. § 4.16(a) is denied. 


ORDER

Entitlement to a TDIU due to service connected disability under 38 C.F.R. § 4.16(a) is denied.


REMAND

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In this case, there is evidence that shows that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 4.16(b).  When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

On his October 2002 TDIU application the Veteran reported that in July 1999 he became too disabled to work.  He stated that his highest level of education attained was high school.  His occupational history included work as a GED instructor from 1994 to June 1997, and worker/manager for a towing company from July 1997 to July 1999.  

Received in October 2001 was a letter dated in June 1999 from G. M. D., the chief executive officer of a towing company, for whom the Veteran had worked in Tampa, Florida.  The gist of the letter was that the company was being bought out, that the Veteran's employment contract was not going to be renewed by the new owner, and that the CEO could not, in good conscience, recommend the Veteran for employment because the Veteran's back problems had worsened affecting his ability to inspect wreckers in a timely fashion and perform other work duties. 

Records from the Social Security Administration (SSA) show that the Veteran was granted SSA disability benefits effective from December 1999.  Those records contain findings that the Veteran is disabled according to SSA standards due to the service-connected right shoulder disability and degenerative disc disease of the lumbar spine with mild narrowing at L5-S1.

An evaluation from Dr. R. Canon, dated in February 2002 confirmed a finding of degenerative disc disease in the lumbar spine.  Dr. Canon stated that in his opinion the Veteran could not engage in any type of work that would require prolonged standing, sitting or walking greater than an hour continually.  He was unable to do any repetitive bending with his back or single lifting greater than 25 pounds.  The Veteran was also unable to do repetitive lifting of 10 pounds.  Dr. Canon noted that the Veteran could not do any overhead work due to limitation from his right upper extremity disability.  He would have difficulty with any repetitive rotation of his shoulder.  

In a statement in July 2003, Dr. Canon indicated that the Veteran was 100 percent disabled due to marked restrictions caused by the lumbar spine disability and related radicular symptoms.  

Included in the records is a May 2002 physical capacities evaluation that showed  the Veteran had some physical limitations consisting of limits in the weight he could lift, much of which appeared to be related to his service-connected right shoulder disability, which affected movement of the right arm.  There were additional limitations in movements related to twisting, bending at the waist, crouching, and climbing ladders.  The report noted, however, that the restrictions to working eight hours per day, five days per week, were imposed by pain in the back, knees, and hips.  There were limits to neck movement as well, but the Veteran is not service connected for any neck disability.  The evaluation also noted limitations involving standing, sitting, and walking around.  This evaluation also included daily progress notes that noted that the bulk of the Veteran's complaints were related to his back, with some mention made of his service-connected right shoulder disability.  

On VA examination in May 2004, the examiner noted that the Veteran was unemployed and the right shoulder disability limited the Veteran's activates of daily living, including performance of household chores and lifting his right arm to brush his teeth.  The examiner noted that the Veteran ambulated in a wheelchair and had transferred the operating gear from the right arm of the chair to the left arm.  The Veteran also had trouble holding his vehicle steering wheel in a certain position when he was driving.  He had to keep his dominant right arm low on the steering wheel.  He also had difficulty shifting gears in his manual vehicle.  Range of motion of the shoulder showed forward flexion to 85 degrees limited by pain and abduction to 90 degrees limited by pain.  External rotation was to 60 degrees inhibited by pain and internal rotation was normal at 90 degrees.  There was no fatigue after repetitive use, although significant weakness with forward flexion and abduction was noted.  

In a statement in support of his claim in June 2004, the Veteran reported pain when typing longer than 10 minutes.  He also related difficulties with bathing and dressing himself, as well as performing some household chores.  At his hearing before the Board in July 2005, the Veteran asserted that he had been unable to work as a result of his back and shoulder conditions.

On VA examination in November 2007 the Veteran reported severe constant back pain, treated with medications and most recently with injections.  The Veteran required a walker and wheelchair for ambulation.  He was otherwise unable to walk more than a few yards.  Gait was antalgic and stooped.  The examiner noted that the Veteran was unable or unwilling to cooperate with the examination, stating that any movement would cause him to fall.  There was sensory loss medial aspect leg L4, and lateral aspect of leg S1.  The examiner found that the Veteran's back disability was productive of severe limitations in the performance of chores, shopping and exercise.  It also had a mild impact on his ability to bathe and dress himself.  The examiner did not render an opinion regarding the Veteran's employability.  

In a private medical statement dated in March 2011, Dr. A. Ali noted the letter from the CEO of the towing company dated in June 1999 that stated that the Veteran would not be recommended for continued employment due to his back problems.  Dr. Ali noted that because of his back disorder the Veteran required a wheelchair. She also concurred with Dr. Canon's findings that the Veteran was 100 percent disabled. 

In July 2014 the Veteran provided an occupational history of working in sales at a parts store, work as a GED instructor, and most recently doing general maintenance on heavy equipment such as generators.  The examiner noted that the Veteran, who was terminally ill with cancer, was too ill to fully cooperate with his physical examination.  In this regard, the Veteran was unable to perform back range of motion testing.  Range of motion testing of the right shoulder showed flexion to 105 degrees and abduction to 95 degrees.  Internal rotation was to 90 degrees and external rotation was to 40 degrees.  There was no additional limitation of motion with repetitive use.  He denied having flare up of symptoms.  The scar on the right shoulder was not painful or unstable.  Accordingly, the examiner determined, based on a review of the Veteran's medical history and eliminating as best as possible the effects of the cancer and its treatment, that the Veteran's occupational limitations due to his service-connected back and right shoulder disorders precluded any physical employment requiring prolonged walking, standing and/or lifting above level of right shoulder.  However, the examiner found that the Veteran would be capable of sedentary work.

The Board acknowledges that the evidence tends to indicate that the Veteran is not completely precluded from a sedentary occupation.  However, the evidence shows that the Veteran's sedentary work experience has been as a GED instructor and store manager, which would likely require sitting in a chair for prolonged periods of time or standing for prolonged periods of time.  Based on these facts and the medical evidence showing that the Veteran cannot tolerate prolonged sitting or standing, it appears that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. 

As the Board does not have the authority to assign an extraschedular TDIU in the first instance, referral to the Director, Compensation Service, for consideration of entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After completing any additional development that is deemed warranted, refer the issue of entitlement to a TDIU on an extraschedular basis to the Director, Compensation Service, for consideration. 

2.  If the benefit sought remains denied, review all relevant evidence of record, including evidence since the AOJ's last review, and furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


